Citation Nr: 1312887	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-38 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to November 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

As an additional matter, the Board observes that the Veteran also perfected an appeal on the issue of entitlement to service connection for a right knee disorder.  However, service connection was established for such a disability by a July 2012 rating decision, and the record does not indicate the Veteran expressed disagreement with either the initial rating or effective date thereof.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not that the Veteran's current lumbar spine disorder developed as a result of his active service.

2.  The competent and credible evidence of record reflects it is at least as likely as not that the Veteran's current cervical spine disorder developed as a result of his active service.

3.  The competent and credible evidence of record reflects it is at least as likely as not that the Veteran's tinnitus originated while on active duty.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a lumbar spine disorder are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for a grant of service connection for a cervical spine disorder are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, and for the reasons stated below, the Board grants service connection for the Veteran's lumbar spine disorder, cervical spine disorder, and tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran essentially contends that his current disabilities of the lumbar and cervical spines originated as a result of injuries sustained while parachuting, and has provided details regarding the circumstances thereof.  For example, he indicated that he injured his neck while performing military free fall.  Transcript p. 5.  He also testified that he injured his back in the same parachute incident in which he sustained his service-connected right ankle disorder.  Id. at pp. 7-8.  He indicated that he did not report these injuries as he felt this would result in his losing his flight status in the military, and that it would impair his ability to gain employment post-service.  Id. at pp. 5, 9.  He also testified that his tinnitus originated in 1989 while on active duty, but did not know what the condition was at that time.  Id. at pp. 3-4, 10-11.

The Board observes that the Veteran is competent to describe injuries to his back and neck, as well as recurrent symptoms thereafter.  Further, his service records, to include his DD Form 214, reflect that his military occupational specialty (MOS) was that of a combat control operator (parachutist).  He also completed airborne school, and military freefall school.  As such, his account of injuries sustained while performing parachute jumps are consistent the circumstances of his military service.  Moreover, his service treatment records confirm that he sustained a right ankle fracture after a parachute jump in November 1986.  He is service-connected for a right ankle disorder as residuals of this injury.

Despite the foregoing, the Board observes that the service treatment records contain  no evidence of any complaints regarding the low back (lumbar spine), neck (cervical spine), or tinnitus.  The Board also observes, however, that the Veteran did not submit a claim of service connection for a right ankle disorder until April 2008 (at the same time as the current appellate claims), and there is no dispute he sustained a fracture of this joint while on active duty.  Moreover, the Veteran's testimony at his February 2013 hearing before the undersigned VLJ was credible, and included a plausible explanation as to why he did not report his problems of the lumbar and cervical spines and/or his tinnitus while on active duty or for years thereafter.  The Board also reiterates that his account of the back and neck injuries are consistent with the circumstances of his military service, and that such injuries are within the Veteran's competency as a lay person to describe.  Consequently, the Board finds that the record supports a finding that he did sustain such injuries while on active duty.

Even though the Board has found the Veteran's account of his in-service injuries to be credible, it cannot ignore the fact that there was no diagnosis of either disability until years after service.  Further, both the lumbar and cervical spines are internal, and not subject to lay observation.  Therefore, it appears that competent medical evidence is required to diagnose the claimed current disabilities and determine the etiology thereof, to include the in-service injuries.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board observes that there are competent medical opinions of record that relate the etiology of the Veteran's current disabilities of the lumbar and cervical spines to service.  For example, a statement dated in October 2007 from a Dr. Sabin, D.C., notes that X-ray examination of the Veteran had revealed a kyphotic cervical spine with associated diffuse degenerative joint disease (sometimes referred to as "jumpers neck").  Based upon case history and examination, it was Dr. Sabin's opinion within a reasonable degree of probability that the deteriorated condition of the Veteran's spine was related directly his active years of service in the military.  

In an undated statement from a Dr. Barrick received in 2008, it was noted that the Veteran's chief complaints were in regard to his neck, back, and bilateral hip pain; that the Veteran was in airborne-halo from 1986 to 1990; and that the Veteran developed neck and low back pain during these years from halo jumps between altitudes of 800' to 25,000'.  Assessment was cervical degenerative disc disease and lumbar degenerative disc disease, which Dr. Barrick believed, within a reasonable degree of probability, were related directly to the Veteran's active years of service in the military.  In another undated statement, received in January 2009, Dr. Barrick stated he believed the Veteran's lumbar and cervical spine disorders were service related, noting the nature of the Veteran's job as a combat controller and the numerous parachute landings and lack of other known medical history to explain the significant neck and back pain.  Finally, in a statement dated in May 2013, Dr. Barrick stated that from review of records and past evaluations it was very likely that the Veteran's current degenerative disc disease of the cervical and lumbar spine were due to military experiences as a paratrooper/special operator.  Dr. Barrick noted that the Veteran had extensive medical records relating to the right ankle trauma while in the military and subsequent treatments/surgery.  Dr. Barrick also noted that he reviewed the DD Form 214 in detail.

The Board acknowledges that an August 2008 VA medical examination also diagnosed degenerative disc disease of the lumbar and cervical spines.  However, the VA examiner was unable to resolve the issue of whether the Veteran's neck and low back pain were the direct or approximate result of his parachute jumps in service without resort to speculation.  The examiner noted, in pertinent part, that there were no complaints or conditions of the neck or low back identified in the service treatment records; that there was no identifiable records of onset or treatment of these conditions between military separation in 1989 and chiropractic referral in 2001, suggesting findings were consistent with chronological aging changes; and noting that the examiner was unfamiliar with the term "jumper's neck" and found insufficient clinical evidence to substantiate service relatedness of current neck and back conditions.

In this case, the August 2008 VA examiner cited to the lack of in-service medical records regarding the lumbar and cervical spines and for years after service.  Nevertheless, the Board has found the Veteran's account of in-service injuries and recurrent symptoms to be credible and within his competency to describe.  Moreover, the August 2008 VA examiner does not appear to specifically address the supporting medical opinions other than noting unfamiliarity with the term "jumper's neck."  The VA examiner did not specifically refute the rationale provided by the supporting medical opinions.

The Board also notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not that the Veteran's current lumbar and cervical spine disorders developed as a result of his active service.  Therefore, service connection is warranted for these disabilities.

With respect to the tinnitus claim, the Board notes that the issue on appeal is an unusual one, as the determination of whether or not service connection is warranted turns almost entirely on the Veteran's lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Accordingly, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  As stated above, the Veteran testified that the symptoms originated in 1989 while on active duty, and caselaw holds that the Veteran's lay statements are generally sufficient for the purposes of determining the diagnosis and when tinnitus began.  See Charles, supra.  While there is no competent medical evidence of record that addresses when the Veteran's tinnitus began, his statements alone may be considered competent evidence to make such a determination.  Id. at 374.  Accordingly, the medical evidence of record shows that the Veteran has a current diagnosis of tinnitus and the credible lay evidence of record shows that it began in military service and continued thereafter.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not that his tinnitus originated while on active duty.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for a lumbar spine disorder is granted.

Service connection for a cervical spine disorder is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


